DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 4/15/2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a product (circuit claims 1-7).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a variance-based logic circuit comprising: a measurement module configured receive an input signal and measure a first statistical variance of the input signal about a base value: and a transformation module configured to generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance. 
The limitations highlighted in bold in claim 1 includes abstract ideas. In claim 1, the limitations of “measure a first statistical variance of the input signal about a base value” and “generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance” can be considered to describe mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used, but the specification does speak to different equations including using various calculations associated with providing the elements/steps in the claims. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. However, the transformation module is considered a generic computing element.
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements, besides the transformation module considered to be a generic computing element, claimed are “a measurement module”, which only pertains as to where the data comes from in performing the abstract idea. 
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely a variance-based logic circuit, but this could also be considered a generic computing element. Otherwise the claim only further recites generic computing modules/elements applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appears to merely be insignificant extra-solution activity - merely gathering the relevant data necessary using a generic sensor (measurement module) which is the input for the math in the abstract idea. While the claim does recite a variance-based logic circuit as a machine, this only serves as an object to which the machine in the claim can be specifically identified (see MPEP 2106.05(b)) and the apparatus steps that the circuit is configured for do not perform a sufficiently specific task which would make the claimed invention a particular practical application.  Instead, the circuit merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of vehicles. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claim 1 is rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-7, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101.  Claims 2-3 recite the measurement module comprising either a rectifier or a peak detector, both of which are conventional circuit elements, and neither of which is described in sufficient detail (in relation to how the variance-based logic circuit operates or what role they play in the circuit) to integrate the abstract idea into a particular practical application.  Claims 4-7 recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Independent claims 8 (a variance-based processor) and 17 (a method of variance-based binary processing) were also considered by the Examiner pertaining to 101 eligibility. The Examiner concluded in the 101 analysis that under Prong 2, the claims sufficiently integrated the abstract idea into a practical application, specifically because of the application to binary processing with the variances representing the logical HIGH and logical LOW as recited explicitly in these claims. Therefore, dependent claims 9-16 and 17-20 are also eligible under 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth (US 6,104,968).
Regarding claim 1: Ananth teaches a variance-based logic circuit (Abstract; a supervisory circuit adapted to monitor an input signal and produce as an output signal, a parametric signal corresponding to the input signal) comprising: a measurement module configured receive an input signal and measure a first statistical variance of the input signal about a base value (col 9, ln 1-15; signal received giving the error between the estimated value, p, and the expected value, p, may then be expressed in terms of a statistical variance).
Ananth teaches the circuit and elements above but does not explicitly teach:
a transformation module configured to generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance.
However, it would be obvious to generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance based on what is disclosed by Ananth. Particularly, Ananth has discussion about the use of Boolean logic gates, probability and variances (in col 9, ln 28 – col 10, ln 65) being well-known in the art. It would have been obvious to one of ordinary skill to provide the transformation module performing this output in the circuit of Ananth in order to account for variance as a result of noise, etc.

Ananth teaches:
Regarding claim 7: wherein the base value is zero volts (col 25, ln 29-32).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth (US 6,104,968) in view of Lajnef et al (US 2014/0257716; hereinafter “Lajnef”).
Ananth teaches the circuit of claim1 but does not explicitly teach:
wherein the measurement module comprises a rectifier.
Lajnef teaches:
Regarding claim 2: wherein the measurement module comprises a rectifier (element 24 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to convert AC to DC.

Ananth teaches the circuit of claim 1 but does not explicitly teach:
Regarding claim 3: wherein the measurement module comprises a peak detector (element 24 in Fig. 2, peak detector is a type of rectifier; further ¶29 speaks to peak counting method used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to determine the peak value of an input signal.

Claims 6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananth (US 6,104,968) in view of Lajnef et al (US 2014/0257716; hereinafter “Lajnef”) and further in view of Raeth et al (US 2003/0065409; hereinafter “Raeth”).
Regarding claim 6, Ananth on view of Lajnef teaches the circuit of claim 1 but does not explicitly teach:
wherein the first statistical variance and the second statistical variance each comprise a statistical variance above a threshold variance representing a logical HIGH signal or a statistical variance below the threshold variance representing a logical LOW signal.
Raeth teaches:
Regarding claim 6: wherein the first statistical variance and the second statistical variance each comprise a statistical variance above a threshold variance representing a logical HIGH signal or a statistical variance below the threshold variance representing a logical LOW signal (¶141; output binary indication based on statistical variance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raeth with the invention of Ananth in order to determine an output based on the variance.

Regarding claim 8: Ananth teaches a variance-based processor (Abstract; a supervisory circuit adapted to monitor an input signal and produce as an output signal, a parametric signal corresponding to the input signal, including a stochastic processor) comprising: a plurality of logic gates on the substrate, each logic gate configured to perform binary logical operations based on signal variance about a base value (col 9, ln 28-35).
a substrate; and wherein the plurality of logic gates treat a signal variance greater than a threshold variance about the base value as a logical HIGH signal, and treat a signal variance less than the threshold variance about the base value as a logical LOW signal.
Lajnef teaches:
a substrate (system of Fig. 2; substrate; ¶50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to provide a structure or architecture.
Raeth teaches:
and wherein the plurality of logic gates treat a signal variance greater than a threshold variance about the base value as a logical HIGH signal, and treat a signal variance less than the threshold variance about the base value as a logical LOW signal (¶141; output binary indication based on statistical variance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raeth with the invention of Ananth in order to determine an output based on the variance.

Ananth teaches:
Regarding claim 9: wherein the plurality of logic gates are complementary metal-oxide-semiconductor (CMOS) based logic gates (col 25, ln 8-15).
Regarding claim 10: wherein the plurality of logic gates comprise one or more of an inverter, a NAND gate, a NOR gate, a latch, and a D-flip-flop (col 28, ln 35-40).

Regarding claim 11, Ananth further teaches:
wherein each logic gate of the plurality of logic gates comprises: a measurement module configured receive an input signal and measure a first statistical variance of the input signal about a base value (col 9, ln 1-15; signal giving the error between the estimated value, p, and the expected value, p, may then be expressed in terms of a statistical variance).
Ananth teaches the processor and elements of claim 8 above but does not explicitly teach:
a transformation module configured to generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance and a logical operation of the logic gate.
However, it would be obvious to generate an output signal having a second statistical variance about the base value based at least in part on the first statistical variance based on what is disclosed by Ananth. Particularly, when Ananth has discussion about the use of Boolean logic gates, probability and variances in col 9, ln 28 – col 10, ln 65 being well-known in the art. It would have been obvious to one of ordinary skill to provide the transformation module performing this output in the circuit of Ananth in order to account for variance as a result of noise, etc.

Lajnef further teaches:
Regarding claim 12: wherein the measurement module comprises a rectifier (element 24 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to convert AC to DC.

Regarding claim 13: wherein the measurement module comprises a peak detector (element 24 in Fig. 2, peak detector is a type of rectifier; further ¶29 speaks to peak counting method used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to determine the peak value of an input signal.
.
Regarding claim 14: wherein the variance-based processor is embedded in a structure (system of Fig. 2; substrate; ¶50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to provide a structure or architecture.


Regarding claim 15: further comprising an input to receive power from a sensor in response to a vibration of the sensor by the structure (element 22 in Fig. 2; ¶30; stress (such as vibration) applied to the monitored object causes the sensor to generate a voltage signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to provide the input.

Ananth teaches:
Regarding claim 16: wherein the base value is zero volts (col 25, ln 29-32).

Regarding claim 17: Ananth teaches a method of variance-based binary processing (Abstract; a supervisory circuit adapted to monitor an input signal and produce as an output signal, a parametric signal corresponding to the input signal, including a stochastic processor), the method comprising: receiving an input signal (col 9, ln 1-15; signal received giving the error between the estimated value, p, and the expected value, p, may then be expressed in terms of a statistical variance).
where a variance of a signal greater than a threshold variance is a logical HIGH, and a variance of a signal less than a threshold is a logical LOW; and determining, by a variance-based logic circuit, whether the input signal is a variance-based logical HIGH or a variance-based logical LOW; and generating, by the variance-based logic circuit, an output signal based on a logical operation and whether the input signal is a variance-based logical HIGH or a variance-based logical LOW, the output signal being a variance-based logical HIGH or a variance-based logical LOW.
Raeth teaches:
where a variance of a signal greater than a threshold variance is a logical HIGH, and a variance of a signal less than a threshold is a logical LOW; and determining, by a variance-based logic circuit, whether the input signal is a variance-based logical HIGH or a variance-based logical LOW; and generating, by the variance-based logic circuit, an output signal based on a logical operation and whether the input signal is a variance-based logical HIGH or a variance-based logical LOW, the output signal being a variance-based logical HIGH or a variance-based logical LOW (¶141; output binary indication based on statistical variance).

Ananth teaches:
Regarding claim 18: wherein the determining comprises measuring a first statistical variance of the input signal about a base value (col 9, ln 1-15; signal received giving the error between the estimated value, p, and the expected value, p, may then be expressed in terms of a statistical variance).

Lajnef further teaches:
Regarding claim 19: wherein the measuring comprises rectifying the input signal (element 24 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to convert AC to DC.

Regarding claim 20: wherein the measuring comprises detecting a peak of the input signal (element 24 in Fig. 2, peak detector is a type of rectifier; further ¶29 speaks to peak counting method used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Lajnef with the invention of Ananth in order to determine the peak value of an input signal.



Examiner’s Note
Claim 4 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: the transformation module is configured to generate the output signal with the second statistical variance being greater than a threshold variance when the measurement module measures the first statistical variance below the threshold variance; and the transformation module is configured to generate the output signal with the second statistical variance being less than the threshold variance when the measurement module measures the first statistical variance is above the threshold variance.  (These limitations are presumably intended to cause the transformation module to act as a logical inverter with respect to the input signal and output signal variances, though the identification of HIGH and LOW states is not explicitly recited.)
Claim 5 recites limitations which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art: the transformation module is configured to generate the output signal with the second statistical variance being greater than a threshold variance when the measurement module measures a statistical variance of the first input signal and a statistical variance of the second input signal both being below the threshold variance; and the transformation module is configured to generate the output signal with the second statistical variance being less than the threshold variance when the measurement module measures a statistical variance above the threshold variance for either of the first input signal or the second input signal.  (These limitations are presumably intended to cause the transformation module to act as a NOR gate with respect to the input signal and output signal variances, though the identification of HIGH and LOW states is not explicitly recited.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shebaita (US 2015/0046897) teaches a device that performs a generalized moment-based variation aware timing analysis on a circuit design is described. The device receives a signal path that traverses a plurality of gates. For each of the plurality of gates, the device retrieves a statistical distribution that represents delay variation at the gate…the statistical distribution for each gate is measured by a number of statistical moments that include higher order statistical moments besides the mean and the standard deviation of the distribution…and the device computes statistical moments to represent the timing variation on the signal path by propagating statistical distributions of the gates on the signal path…then reconstructs a statistical distribution function for timing variation on the signal path based on the computed statistical moments.
Patil et al (NPL; “Statistical Modeling of Logic Gates and Flip-Flops for High Speed CMOS Circuit Applications”) teaches the process parameter variations of MOSFET and environment parameter variations of high-speed VLSI circuits being an issue in timing analysis and the use of statistical modeling of basic logic gates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857 

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857